PATTERSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-187-CR





SCOTT CASEY PATTERSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Scott Casey Patterson appealed from his conviction for aggravated sexual assault of a child.  After Appellant filed his notice of appeal, the trial court granted him a new trial.  The granting of a new trial restores the case to its position before the former trial.  
Tex. R. App. P.
 21.9.  Therefore, this appeal has become moot.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 11, 2005

FOOTNOTES
1:See
Tex. R. App. P.
 47.4.